UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05983 The New Germany Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS SUMMARY OF GENERAL INFORMATION THE FUND The New Germany Fund, Inc. (the "Fund") is a diversified, actively-managed closed-end fund listed on the New York Stock Exchange with the symbol "GF." The Fund seeks long-term capital appreciation primarily through investment in middle-market German equities. It is advised and administered by wholly-owned subsidiaries of the Deutsche Bank Group. Within the United States, DWS Investments represents the retail asset management activities of Deutsche Bank AG. SHAREHOLDER INFORMATION Prices for the Fund's shares are published weekly in the New York Stock Exchange Composite Transactions section of certain newspapers. Net asset value and market price information are published each Saturday in Barron's and other newspapers in a table called "Closed End Funds." Daily information on the Fund's net asset value is available from NASDAQ (symbol XGFNX). It is also available by calling: 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.). In addition, a schedule of the Fund's largest holdings, dividend data and general shareholder information may be obtained by calling these numbers. The foregoing information is also available on our web site: www.dws-investments.com. There are three closed-end funds investing in European equities advised and administered by wholly-owned subsidiaries of the Deutsche Bank Group: •The European Equity Fund, Inc.—investing primarily in equity or equity-linked securities of companies domiciled in countries utilizing the euro currency (with normally at least 80% in securities of issuers in such countries). •The New Germany Fund, Inc.—investing primarily in equity or equity-linked securities of middle market German companies with up to 20% in other Western European companies (with no more than 10% in any single country). •The Central Europe and Russia Fund, Inc.—investing primarily in equity or equity-linked securities of issuers domiciled in Central Europe and Russia (with normally at least 80% in securities of issuers in such countries). Please consult your broker for advice on any of the above or call 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.) for shareholder reports. This Fund is diversified, but primarily focuses its investments in Germany, thereby increasing its vulnerability to developments in that country. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The New Germany Fund, Inc. Annual Report December 31, 2011 The New Germany Fund, Inc. LETTER TO THE SHAREHOLDERS The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Dear Shareholder, For the 12 months ended December 31, 2011, the New Germany Fund's total return in USD was -18.52% based on net asset value and -18.89% based on market price. During the same period, the total return in USD of the Fund's benchmark, the Midcap Market Performance Index, was -16.54%.1 The German market performed well to its peak in July, rising more than 9% as measured by the Midcap Market index, in spite of the ongoing European sovereign debt crisis.2 While corporate news out of Germany continued to be mostly constructive in the second half of the year, deteriorating investor sentiment for the rest of Europe then caught up with German stocks (as measured by the Midcap Market index) in August and September, triggering a pronounced decline of over 21% to year-end. Numerous political summits and conflicting macroeconomic news dominated the German equity markets in the final months of the year. Macroeconomic data for the Eurozone showed an overall slowdown in Europe's core countries, such as France and Germany, but German indicators again started to surprise positively in November.3 The Ifo index, a measure of the German business climate, as well as the GfK Consumer Confidence Survey trended up again. German PMIs (Purchasing Manager Indices) accelerated in December, while the market had feared a decline.4 During the year under review, EADS, Tognum AG* and Sartorius were among the most significant contributors to the Fund's absolute performance. Netherlands-based EADS, one of the few non-German stocks in the Fund, rose close to 37% in the year. The company manufactures commercial and military airplanes under the Airbus brand, as well as military and telecommunications equipment. After trading mostly flat for the first three quarters of the year, renewed interest in the stock was sparked in the fourth quarter, driven by expectations that the company would report an earnings increase of 37% for the full-year 2011, with consensus growth expectations for 2012 on average 90% year-over-year. Germany-based Tognum is a holding company engaged in the manufacture of diesel and gas engines, as well as propulsion systems for ships, heavy agricultural and rail vehicles, industrial drive systems, and on-site energy systems. The stock has been a steady performer since its trough in early 2009, rising by close to 180% through March 2011. Some of the rise in stock price can be attributed to a takeover bid from Rolls-Royce and Daimler, in early March. Sartorius, also based in Germany, engages in the biotechnology and mechatronics sectors. The company provides laboratory and process technology to companies operating in the pharmaceutical, biotechnology, chemical, and food and beverage industries. The stock rose more than 31% in the year as management completed an acquisition and set about transforming its product portfolio to achieve a higher-margin, less cyclical business. On a full-year basis, the most significant detractors to the Fund's relative performance were Hochtief, SGL Carbon and Suedzucker. The latter two performed well, but were underweighted in the Fund. The stock of Germany-based Hochtief, a construction company active on a worldwide For additional information about the Fund including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit www.dws-investments.com 1 LETTER TO THE SHAREHOLDERS (continued) basis, fell close to 30% in the year as its Australian business unit, Leighton, repeatedly disappointed with its financial results. SGL Carbon, a German producer of carbon and graphite materials, rose 41% in the year as takeover speculation drove the stock after both VW and BMW purchased significant stakes in the company. Suedzucker, a German sugar and bioethanol producer also underrepresented in the Fund, rose close to 24% in the past year as the company published strong earnings figures that showed a remarkable improvement of profitability. On a sector basis, the Fund finished the year with its biggest overweight positions in software, insurance and basic resources. The biggest sector underweights include health care, telecommunications and technology.5 Economic and Market Overview While gross domestic product (GDP) growth remained positive in the third quarter (reported at 0.5% quarter-over-quarter), survey indicators as well as trends in monthly activity data suggest that Germany's growth may stall in the coming quarters. After stagnation in the year's final quarter, we expect GDP to contract slightly in the first half of 2012 before recovering modestly in the second half of the year. This will result in annual average GDP growth of 0% in 2012, after 2.9% in the current year. The contractionary impulse comes mainly through the export channel, with 60% of Germany's exports going to Europe, which is suffering from fiscal consolidation and financial market turmoil. We expect exports to expand a meager 1.75% in 2012, while net exports will dampen growth by one-half of a percentage point. Domestic demand is expected to provide little counterbalance, and investment in machinery and equipment will likely shrink by 1%, after mustering a 9% increase in 2011. For China, another important German export market, economists expect GDP growth to decelerate significantly to around 7% in the coming two quarters. With unemployment rising during 2012 by approximately 100,000, real private consumption growth should slow from this year's 1.5% to 0.75% in 2012, despite inflation slowing to 1.5%. The ongoing macro slowdown (globally, in the Eurozone and increasingly also in emerging markets and China), combined with ongoing earnings downgrades and elevated sovereign risk, provide sufficient reasons to stick to our cautious tactical view on German equities. In the long term, however, we still see many arguments favoring Germany to outperform in a diverging Eurozone. The Fund's discount to net asset value averaged 9.12% for the full-year 2011, compared with 12.19% for the previous year. For the three months ended December 31, 2011, the discount was 9.39%, compared with 9.86% for the same quarter a year earlier. The Fund purchased 638,482 of its shares in the open market during 2011. On July 18, 2011, the Fund announced that the Board of Directors had authorized the extension of the repurchase authorization permitting the Fund to repurchase up to 900,000 shares during the period August 1, 2011 - July 31, 2012. Repurchases will be made from time to time when they are believed to be in the best interest of the Fund. Monthly For additional information about the Fund including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit www.dws-investments.com 2 LETTER TO THE SHAREHOLDERS (continued) updates concerning the Fund's repurchase program are available on its web site at www.dws-investments.com. On January 31, 2012, pursuant to the Discount Management Program (announced in July 2010), the Fund announced that the fourth and final measurement period will commence on March 5, 2012 and expire on May 25, 2012. Also on January 31, 2012, the Fund announced that the Board of Directors approved a new series of up to four, consecutive, semiannual tender offers each for up to 5% of the Fund's outstanding shares at a price equal to 98% of NAV. The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period is expected to be announced in late July 2012. Sincerely, Christian Strenger Chairman Rainer Vermehren Lead Portfolio Manager W. Douglas Beck President and Chief Executive Officer 1The Midcap Market Performance Index is a total-return index that is composed of various mid-cap securities across all sectors of the MDAX and TecDAX. MDAX is a total-rate-of-return index of 50 mid-cap issues that rank below the DAX. DAX is a total-rate-of-return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. TecDAX is a total-return index that tracks the 30 largest and most liquid issues from the various technology sectors of the Prime Segment of the regulated market. Index returns do not reflect any fees or expenses. It is not possible to invest directly in an index. 2Sovereign debt is government debt issued in foreign currencies. 3The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 4Purchasing Managers Index (PMI) — Maintained by the Institute for Supply Management (ISM), it is a composite of information extracted from the responses of surveys from more than 400 purchasing managers selected for their geographic and industry diversification. The survey measures response to topics such as production levels, new orders from customers, supplier deliveries, inventories and employment levels. 5"Overweight" means the Fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the Fund holds a lower weighting. *Not held in portfolio as of December 31, 2011. For additional information about the Fund including performance, dividends, presentations, press releases, daily NAV and shareholder reports, please visit www.dws-investments.com 3 FUND HISTORY AS OF DECEMBER 31, 2011 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent performance. TOTAL RETURNS: For the years ended December 31, Net Asset Value(a) )% % % )%(b) % Market Value(a) )% % % )% % Benchmark(c) )% % % )% % (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of dividend and capital gain distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. (b)Return includes the effect of the $0.18 per share accretion associated with the Fund's tender offer in-kind. Excluding this accretion, total return would have been 0.95% lower. (c)Represents the Midcap Market Performance Index.* *The Midcap Market Performance Index is a total-return index that is composed of various mid-cap securities across all sectors of the MDAX** and TecDAX***. **MDAX is a total-rate-of-return index of 50 mid-cap issues that rank below the DAX. DAX is the total-rate-of-return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. ***TecDAX is a total-return index that tracks the 30 largest and most liquid issues from the various technology sectors of the Prime Segment beneath the DAX. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses and it is not possible to invest directly into an index. Investments in funds involve risks, including the loss of principal. This Fund is diversified, but primarily focuses its investments in Germany, thereby increasing its vulnerability to developments in that country. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Closed-end funds, unlike open-end funds, are not continuously offered. Shares, once issued, are traded in the open market. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the Fund's shares is determined by a number of factors, several of which are beyond the control of the Fund. Therefore, the Fund cannot predict whether its shares will trade at, below, or above net asset value. The Fund has elected to be subject to the statutory calculation, notification and publication requirements of the German Investment Tax Act (Investmentsteuergesetz) (the "Act") for the fiscal year ended December 31, 2011 and intends to elect to be subject to the Act for the fiscal year ending December 31, 2012. This election will allow investors based in Germany to invest in the Fund without adverse tax consequences. 4 FUND HISTORY AS OF DECEMBER 31, 2011 (continued) STATISTICS: Net Assets $ Shares Outstanding Net Asset Value (NAV) Per Share $ DIVIDEND AND CAPITAL GAIN DISTRIBUTIONS:* Record Date Payable Date Ordinary Income ST Capital Gains LT Capital Gains Total Distribution 12/30/11 01/27/12** $ 05/19/11 05/31/11 $ 12/31/10 01/28/11*** $ 04/30/10 05/10/10 $ 12/31/09 01/28/10**** $ 05/04/09 05/14/09 $ 12/15/08 12/31/08 $ 05/06/08 05/15/08 $ 12/21/07 01/10/08***** $ 05/03/07 05/15/07 $ 12/21/06 12/28/06 $ 05/05/06 05/15/06 $ 12/22/05 12/30/05 $ 05/19/05 05/27/05 $ 12/22/04 12/31/04 $ 05/06/04 05/14/04 $ 12/22/03 12/31/03 $ 07/24/03 07/30/03 $ OTHER INFORMATION: NYSE Ticker Symbol GF NASDAQ Symbol XGFNX Dividend Reinvestment Plan Yes Voluntary Cash Purchase Program Yes Annual Expense Ratio (12/31/11) % Fund statistics and expense ratio are subject to change. Distributions are historical, will fluctuate and are not guaranteed. *The Fund may post estimated capital gain information to its web site: www.dws-investments.com. **Although this distribution is payable in 2012, it may be taxable in 2011. ***Although this distribution was paid in 2011, it may have been taxable in 2010. ****Although this distribution was paid in 2010, it may have been taxable in 2009. *****Although this distribution was paid in 2008, it may have been taxable in 2007. 5 PORTFOLIO BY MARKET SECTOR AS OF DECEMBER 31, 2011 (As a % of Net Assets) 10 LARGEST EQUITY HOLDINGS AS OF DECEMBER 31, 2011 (48.0%, as a % of Net Assets) 1. EADS % 2. GEA Group % 3. Lanxess % 4. Software % 5. MTU Aero Engines Holding % 6. Hannover Rueckversicherung % 7. Continental % 8. Bilfinger Berger % 9. Aurubis % Suedzucker % Portfolio by Market Sector and 10 Largest Equity Holdings are subject to change and not indicative of future portfolio composition. For more complete details about the Fund's Schedule of Investments, see page 14. Following the Fund's fiscal first and third quarter-ends, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form is available on the SEC's web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. A complete list of the Fund's portfolio holdings and the Fund's sector breakdown compared to that of its benchmark as of the month end is posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. 6 INTERVIEW WITH LEAD PORTFOLIO MANAGER — RAINER VERMEHREN The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Question: The Fund's largest position, a non-German stock, was also the past year's best performer. Can you comment on the fund's holdings in European Aeronautic Defence & Space Company (EADS) stock? Answer: Indeed, EADS' (a Netherlands-based company) stock rose nearly 37%, placing it among the best performers for the year. EADS manufactures commercial and military airplanes under the Airbus brand, in addition to military equipment including fighter aircraft, military and commercial helicopters, satellites, and telecommunications and defense systems. After negative earnings-per-share (EPS) growth rates for the past five years, the stock price was driven by expectations that the company would report an EPS increase of 37% for the full year 2011, with mean expectations for 2012 close to a 90% increase.1 EADS is a consortium of firms, of which Germany-based Daimler AG makes up 22.5%. Given the size and importance of the company, and the relatively big portion of business coming from Germany, EADS was added to the Fund's benchmark, the Midcap Market Performance Index, weighing in at just over 10% vs. the Fund's position at close to 9%.2 Given the Fund's limitations of allowing only a maximum of 10% of net assets on any one issuer or any one country other than Germany, the stock generally has an underweight position vs. the benchmark, in spite of positive views by portfolio management.3 Question: The German auto industry continues to appear very robust. Do you share this view? Answer: German automakers, riding high on strong demand, primarily in North America and China, intend to continue building on these recent successes. While European sales are weak, as expected, each of the three top automakers—BMW AG, Daimler AG and Volkswagen AG—plans to flood the U.S. market in 2012 with a wave of new vehicles. Each is expected to introduce several new models in January at the North American International Auto Show in Detroit. U.S. sales numbers released by both Daimler and BMW for the full year 2011 showed an increase of 13%. Daimler's success came in large part from its revamped C-Class model, while BMW's biggest performer was the X3 model. Volkswagen announced an all-time record sales year in 2011, with more than 8.1 million vehicles sold worldwide (+14% year-over-year), placing it in the number-two spot globally. Volkswagen's "U.S. hopeful" for 2012 is the redesigned Passat model. Whether the automakers can again top the high numbers of the past year remains to be seen, but other markets could compensate for the continued slack expected in Europe. Volkswagen, for instance, doubled its previous sales in India in 2011, a vast market with significant remaining potential. Question: With German interest rates among the lowest in Europe, how do you judge the country's ability to place new bonds? Answer: Given the overall uncertainty in the Eurozone, German debt continues to occupy a position of favor with investors.4 As measured by the latest placement of 5-year German bonds—total volume of 3.15 billion euros—placed in the first few days of the new year, the resonance was very positive. The auction was 2.8 times oversubscribed and was placed with an interest rate of just 0.9%. A few days prior, the Bundesbank (German central bank) managed to place 6-month bills with a negative interest rate. The interest in German government bonds from international investors continues unabated, driven by a continued flight to safety. 1Earnings per share—An indicator of a company's profitability, this represents the portion of a company's profit allocated to each outstanding share of common stock. 2The Midcap Market Performance Index is a total-return index that is composed of various mid-cap securities across all sectors of the MDAX and TecDAX. MDAX is a total-rate-of-return index of 50 mid-cap issues that rank below the DAX. DAX is a total-rate-of-return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. TecDAX is a total-return index that tracks the 30 largest and most liquid issues from the various technology sectors of the Prime Segment beneath the DAX. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. 3"Underweight" means the Fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means the Fund holds a higher weighting. 4The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 7 DIRECTORS OF THE FUND Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Detlef Bierbaum, 69(1) Class I Since 2008 Consultant (since 2010). He is also Vice Chairman of the Supervisory Board of Oppenheim KAG GmbH (asset management) and a member of the Supervisory Board of Deutsche Bank Österreich AG (private bank) for more than five years. Mr. Bierbaum also serves as a member of the Board or Supervisory Board of a number of non-U.S. investment companies and of companies in diverse businesses including insurance, reinsurance, real estate, and retailing. He is a former member of the Supervisory Board of Sal. Oppenheim Jr. & Cie. KGaA (private bank) (2008 to March 2010) and was formerly a partner of that firm. He is also a former member of the Supervisory Board of DWS Investment GmbH (asset management) (2005-2008). Director, The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990). 8 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Ambassador Richard R. Burt, 64(1) Class III Since 2004 Managing Director, McLarty Associates (international strategic advisory) (since 2007). Formerly, Chairman, Diligence, Inc. (international information and risk management firm) (2002-2007); Chairman of the Board, Weirton Steel Corp. (1996-2004); Partner, McKinsey & Company (consulting firm) (1991-1994); State Department, Chief Negotiator in charge of negotiating the Arms Treaty with Russia (1989-1991); U.S. Ambassador to the Federal Republic of Germany (1985-1989). Mr. Burt is also Director, IGT, Inc. (gaming technology) (since 1995), and HCL Technologies, Inc. (information technology and product engineering) (since 1999) and member, Textron Inc. International Advisory Council (aviation, automotive, industrial operations and finance) (since 1996). Director, The European Equity Fund, Inc. (since 2000) and The Central Europe and Russia Fund, Inc. (since 2000). Director, UBS family of mutual funds (since 1995). John H. Cannon, 69(1) Class II Since 1990 Consultant (since 2002). Formerly, Vice President and Treasurer, Venator Group/Footlocker, Inc. (footwear retailer) (1982- 2002). Director of The Central Europe and Russia Fund, Inc. (since 2004) and The European Equity Fund, Inc. (since 2004). 9 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Richard Karl Goeltz, 69(1) Class I Since 1990 Retired. Formerly Vice Chairman and Chief Financial Officer of American Express Co. (financial services) (1996-2000) and previously served as chief financial officer of two other major multi-national corporations. Mr. Goeltz is a member of the Council and Court of Governors of the London School of Economics and Political Science and Trustee of the American Academy in Berlin. Director, The European Equity Fund, Inc. (since 2008) and The Central Europe and Russia Fund, Inc. (since 2008). Independent Non-Executive Director of Aviva plc (financial services) and The Warnaco Group Inc. (apparel). Formerly director of Federal Home Loan Mortgage Corporation and Delta Air Lines, Inc. (air transport). Dr. Franz Wilhelm Hopp, 69(1) Class III Since 1993 Partner of Laplace Finanzconsulting GmbH (asset management). Member of the Supervisory Board WAVE AG (asset management). Former member of the Board of Management of KarstadtQuelle Pension Trust e.V. (February 2007-September 2009). Director of The European Equity Fund, Inc. (since 2008) and The Central Europe and Russia Fund, Inc. (since 2008). Dr. Friedbert Malt, 70(1) Class III Since 2007 Vice Chairman and Member of the Executive Committee of NOL Neptune Orient Lines Ltd., Singapore ("NOL") from 2002 to 2011 and Director of NOL from 2000 to 2011. He currently is a Director of TUV Rheinland of North America, Inc., a company offering independent testing and assessment services. Formerly, Dr. Malt was a Member of the Executive Board of DG Bank (now DZ Bank), Frankfurt (until 2001). Director, The European Equity Fund, Inc. (since 2007) and The Central Europe and Russia Fund, Inc. (since 2007). 10 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Christian H. Strenger, 68(1)(2) Class I Since 1990 Member of Supervisory Board (since 1999) and formerly Managing Director (1991-1999) of DWS Investment GmbH (investment management), a subsidiary of Deutsche Bank AG. Mr. Strenger is also Member, Supervisory Board, Evonik Industries AG (chemical, utility and property business), Fraport AG (international airport business), Hermes Equity Ownership Services Ltd. (governance advisory) and TUI AG (travel business). Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990). Robert H. Wadsworth, 71(1)(3) Class I Since 1992 President, Robert H. Wadsworth Associates, Inc. (consulting firm) (1983-present). Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990), as well as other funds in the Fund Complex. Joachim Wagner, 64(1) Class II Since 2009 Chief Financial Officer, RAG Beteiligungs AG/Evonik Industries AG, Germany (mining holding company) (2006-2009). Formerly, Chief Financial Officer, Degussa AG, Germany (chemical manufacturer) (2001-2006). Mr. Wagner is also a member of the Supervisory Board of a German retail bank and a member of the advisory board of a private German bank. Director of The European Equity Fund, Inc. (since 2009). 11 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years†† Other Directorships Held by Director Werner Walbröl, 74(1) Class II Since 2004 Director of The German American Chamber of Commerce, Inc. President and Director, German-American Partnership Program, Inc., Director TUV Rheinland of North America, Inc. President and Chief Executive Officer, The European American Chamber of Commerce, Inc. (2004-2008); President and Chief Executive Officer, The German American Chamber of Commerce, Inc. (until 2003). Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990). Pursuant to the Fund's retirement policy, Mr. Bult and Dr. Trömel did not stand for re-election. (1)Indicates that the Director also serves as a Director of The European Equity Fund, Inc. and The Central Europe and Russia Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Administrator and Deutsche Asset Management International GmbH acts as Investment Adviser (except for Mr. Wagner who also only serves as a Director of The European Equity Fund, Inc.). (2)Indicates "interested" Director, as defined in the Investment Company Act of 1940, as amended (the "1940 Act"). Mr. Strenger is an "interested" Director because of his affiliation with DWS-Deutsche Gesellschaft für Werpapiersparen mbH ("DWS"), an indirect wholly-owned subsidiary of Deutsche Bank AG, and because of his ownership of Deutsche Bank AG shares. (3)Indicates that Mr.Wadsworth also serves as Director/Trustee of the DWS Investments' open-end and closed-end investment companies. These Funds are advised by Deutsche Investment Management Americas Inc., an indirect wholly-owned subsidiary of Deutsche Bank AG. *The address of each Director is c/o Deutsche Investment Management Americas Inc., 345 Park Avenue, NYC20-2799, New York, NY 10154. †The term of office for Directors in Class I expires at the 2013 Annual Meeting, Class II expires at the 2014 Annual Meeting and Class III expires at the 2012 Annual Meeting. ††The information above includes each Director's principal occupation during the last five years and other information relating to the experience, attributes and skills relevant to each Director's qualifications to serve as a Director, which led (together with the Director's current and prior experience as a Director of other SEC reporting companies, if any, as indicated elsewhere in the table) to the conclusion that each Director should serve as a Director for the Fund. 12 OFFICERS OF THE FUND* Name, Age Principal Occupations During Past Five Years W. Douglas Beck, CFA(1,2), 44 President and Chief Executive Officer Managing Director(3), Deutsche Asset Management (since 2006); President of DWS family of funds and Head of Product Management, US for DWS Investments. Formerly, Executive Director, Head of Product Management (2002-2006) and President (2005-2006) of the UBS Funds at UBS Global Asset Management; Co-Head of Manager Research/Managed Solutions Group, Merrill Lynch (1998-2002). Paul H. Schubert(2,4), 48 Chief Financial Officer and Treasurer Managing Director(3), Deutsche Asset Management (since 2004). Formerly, Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds at UBS Global Asset Management (1998-2004). Rainer Vermehren(5,6), 43 Vice President Director(3), DWS Investment GmbH (since 2007). Fund Manager, DWS Investment GmbH (since 1997). John Millette(7,8), 49 Secretary Director(3), Deutsche Asset Management (since 2002). Rita Rubin(2,9), 41 Chief Legal Officer Director and Senior Counsel(10), Deutsche Asset Management (since 2007). Formerly, Vice President, Morgan Stanley Investment Management Inc. (2004-2007). Alexis Kuchinsky(2,11), 35 Chief Compliance Officer Vice President, Deutsche Asset Management (since 2002); Head of Compliance Program Oversight of Deutsche Asset Management. John Caruso(2,5), 46 Anti-Money Laundering Compliance Officer Managing Director(3), Deutsche Asset Management. Each also serves as an Officer of The European Equity Fund, Inc. and The Central Europe and Russia Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Administrator. *As a result of their respective positions held with the Administrator, these individuals are considered "interested persons" of the Administrator within the meaning of the 1940 Act. Interested persons receive no compensation directly from the Fund. (1)Since May 19, 2011. (2)Address: 60 Wall Street, New York, New York 10005. (3)Executive title, not a board directorship. (4)Since November 5, 2004. (5)Since February 1, 2010. (6)Address: Mainzer Landstraße 178-190, Frankfurt am Main, Germany. (7)Since January 1, 2011. Served as Assistant Secretary from July 14, 2006 to December 31, 2010 and as Secretary to the Fund from January 30, 2006 to July 13, 2006. (8)Address: One Beacon Street, Boston, Massachusetts 02108. (9)Since July 21, 2008. (10)Prior to February 1, 2011, Vice President and Counsel. (11)Since August 24, 2009. 13 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 Shares Description Value(a) INVESTMENTS IN GERMANY – 89.8% COMMON STOCKS – 83.3% AEROSPACE & DEFENSE – 4.6% MTU Aero Engines Holding $ AUTO COMPONENTS – 6.1% Continental* ElringKlinger† CHEMICALS – 8.2% Lanxess Symrise COMPUTERS & PERIPHERALS – 2.4% Wincor Nixdorf CONSTRUCTION & ENGINEERING – 6.0% Bilfinger Berger Hochtief ELECTRICAL EQUIPMENT – 1.2% SGL Carbon*† FOOD PRODUCTS – 3.8% KWS Saat Suedzucker HEALTH CARE PROVIDERS & SERVICES – 0.5% Celesio HOUSEHOLD DURABLES – 0.2% Loewe* INDUSTRIAL CONGLOMERATES – 1.5% Rheinmetall INSURANCE – 4.5% Hannover Rueckversicherung INTERNET SOFTWARE & SERVICES – 2.9% United Internet IT SERVICES – 1.0% Bechtle Shares Description Value(a) MACHINERY – 8.4% GEA Group $ Gildemeister* MAX Automation Pfeiffer Vacuum Technology Singulus Technologies* MEDIA – 4.4% Axel Springer† Kabel Deutschland Holding* METALS & MINING – 5.1% Aurubis Salzgitter PROFESSIONAL SERVICES – 1.4% Bertrandt REAL ESTATE MANAGEMENT & DEVELOPMENT – 3.7% Deutsche Euroshop TAG Immobilien*† SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 1.1% Aixtron† SOFTWARE – 6.3% PSI Software SPECIALTY RETAIL – 3.2% Douglas Holdings† Fielmann Tom Tailor Holding* TEXTILES, APPAREL & LUXURY GOODS – 0.7% Puma THRIFTS & MORTGAGE FINANCE – 1.1% Aareal Bank* The accompanying notes are an integral part of the financial statements. 14 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 (continued) Shares Description Value(a) INVESTMENTS IN GERMANY COMMON STOCKS – 89.8% (continued) TRADING COMPANIES & DISTRIBUTORS – 2.1% Brenntag $ TRANSPORTATION INFRASTRUCTURE – 2.9% Fraport Total Common Stocks (cost $177,306,216) PREFERRED STOCKS – 6.5% HEALTH CARE EQUIPMENT & SUPPLIES – 2.2% Draegerwerk (cost $3,429,764) Sartorius (cost $691,434) MACHINERY – 1.0% Jungheinrich (cost $3,195,087) MEDIA – 1.8% ProSiebenSat.1 Media (cost $5,665,065) TEXTILES, APPAREL & LUXURY GOODS – 1.5% Hugo Boss (cost $4,218,358) Total Preferred Stocks (cost $17,199,708) Total Investments in Germany (cost $194,505,924) Shares Description Value(a) INVESTMENTS IN NETHERLANDS COMMON STOCKS – 10.1% AEROSPACE & DEFENSE – 8.9% EADS $ LIFE SCIENCES TOOLS & SERVICES – 1.2% QIAGEN* Total Investments in Netherlands (cost $19,410,676) Total Investments in Common and Preferred Stocks – 99.9% (cost $213,916,600) SECURITIES LENDING COLLATERAL – 4.1% Daily Assets Fund Institutional, 0.18% (cost $9,847,355)(b)(c) CASH EQUIVALENTS – 0.2% Central Cash Management Fund, 0.07% (cost $446,267)(c) Total Investments – 104.2% (cost $224,210,222)** Other Assets and Liabilities, Net – (4.2%) ) NET ASSETS – 100.0% $ The accompanying notes are an integral part of the financial statements. 15 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 (continued) *Non-income producing security. **The cost for federal income tax purposes was $224,558,094. At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $27,067,269. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $50,413,326 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,346,057. †All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2011 amounted to $9,484,774, which is 3.9% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. The accompanying notes are an integral part of the financial statements. 16 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2011 (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(d) Germany $ $ — $ — $ Netherlands — — Short-Term Instruments(d) — — Total $ $ — $ — $ There have been no transfers between Level 1 and Level 2 fair value measurements during the year ended December 31, 2011. (d) See Schedule of Investments for additional detailed categorizations. The accompanying notes are an integral part of the financial statements. 17 THE NEW GERMANY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2011 ASSETS Investments in non-affiliated securities, at value (cost $213,916,600) — including $9,484,774 of securities loaned $ Investment in Central Cash Management Fund (cost $446,267) Investment in Daily Assets Fund Institutional (cost $9,847,355)* Total Investments, at value (cost $224,210,222) Foreign currency, at value (cost $9,125,405) Receivable for investments sold Foreign taxes recoverable Interest receivable Other assets Total assets LIABILITIES Payable upon return of securities loaned Payable for Fund shares repurchased Management fee payable Investment advisory fee payable Payable for Directors' fees and expenses Distributions payable Accrued expenses and other liabilities Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital, $0.001 par (Authorized 80,000,000 shares) $ Cost of 17,332,041 shares held in Treasury ) Distributions in excess of net investment income ) Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation (depreciation) on: Investments Foreign currency ) Net assets $ Net assets value per share ($241,423,509 ÷ 17,417,300 shares of common stock issued and outstanding) $ * Represents collateral on securities loaned The accompanying notes are an integral part of the financial statements. 18 THE NEW GERMANY FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2011 NET INVESTMENT INCOME Income: Dividends (net of foreign withholding taxes of $917,591) $ Interest Income distributions — Central Cash Management Fund Securities lending, including income from Daily Assets Fund Institutional, net of borrower rebates Total investment income Expenses: Management fee Investment advisory fee Custodian fee Services to shareholders Reports to shareholders Directors' fees and expenses Professional fees NYSE listing fee Insurance Miscellaneous Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) from: Investments Foreign currency ) Net realized gain (loss) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency ) Change in net unrealized appreciation (depreciation) ) Net gain (loss) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of the financial statements. 19 THE NEW GERMANY FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the year ended December 31, 2011 For the year ended December 31, 2010 INCREASE (DECREASE) IN NET ASSETS Operations: Net investment income $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income ) ) Total distributions to shareholders ) ) Capital share transactions: Net proceeds from reinvestment of dividends (0 and 123,499 shares, respectively) — Cost of shares repurchased (638,482 and 802,336 shares, respectively) ) ) Net decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year (including distributions in excess of net investment income of $1,471,903 and $936,692, as of December 31, 2011 and December 31, 2010, respectively) $ $ The accompanying notes are an integral part of the financial statements. 20 THE NEW GERMANY FUND, INC. FINANCIAL HIGHLIGHTS Selected data for a share of common stock outstanding throughout each of the years indicated: For the years ended December 31, Per share operating performance: Net asset value: Beginning of year $ Net investment income(a) (c) Net realized and unrealized gains (loss) on investments and foreign currency ) ) Increase (decrease) from investment operations ) ) Distributions from net investment income ) Total distributions ) Accretion resulting from tender offer — Dilution in net asset value from dividend reinvestment — ) — — — Increase resulting from share repurchases — Net asset value: End of year $ Market value: End of year $ Total investment return for the year† Based upon market value )% % % )% % Based upon net asset value )% %(b) % )%(d)(e) % Ratio to average net assets: Total expenses % Net investment income (loss) % % % %(c) % Portfolio turnover 18 % 45 % 42 % 40 % 47 % Net assets at end of year (000's omitted) $ (a) Based on average shares outstanding during the year. (b) Includes the effect of a gain realized on the sale of investments not meeting investment compliance policies of the Fund. Excluding this gain, total return would have been 0.52% lower. (c) Net investment income per share and the ratio of net investment income include non-recurring dividend income amounting to $0.04 per share and 0.23% of average daily net assets, respectively. (d) Includes the effect of a gain realized on the sale of investments not meeting investment compliance policies of the Fund. Excluding this gain, total return would have been 0.06% lower. (e) Return includes the effect of $0.18 per share accretion associated with the Fund's tender offer in-kind. Excluding this accretion, total return would have been 0.95% lower. † Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of dividend and capital gain distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. 21 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 NOTE 1. ACCOUNTING POLICIES The New Germany Fund, Inc. (the "Fund") was incorporated in Maryland on January 16, 1990 as a non-diversified, closed-end management investment company. The Fund commenced investment operations on January 30, 1990. The Fund became a diversified fund on October 26, 2007. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Security Valuation: The Fund calculates its daily net asset value per share for publication at 11:30 a.m., New York time. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade and are classified as Level 1 securities. Securities for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board and are generally categorized as Level 3. In accordance with the Fund's valuation procedures, factors used in determining may include, but are not limited to, the type of security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security's disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company's or issuer's financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination, and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Disclosure about the classification of the fair value measurements is included in a table following the Fund's Schedule of Investments. New Accounting Pronouncement: In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 amends Accounting Standards Codification (ASC) Topic 820, Fair Value Measurement. The amendments are the result of the work by the Financial Accounting Standards Board and the International Accounting Standards Board to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. Management is currently evaluating the 22 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) application of ASU 2011-04 and its impact, if any, on the Fund's financial statements. Securities Transactions and Investment Income: Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis and may include proceeds from litigation. Securities Lending: The Fund lends securities to certain financial institutions. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the securities and to participate in any changes in their market value. The Fund requires the borrowers of the securities to maintain collateral with the Fund consisting of either cash or liquid, unencumbered assets having a value at least equal to the value of the securities loaned. When the collateral falls below specified amounts, the lending agent will use its best effort to obtain additional collateral on the next business day to meet required amounts under the security lending agreement. The Fund may invest the cash collateral into a joint trading account in an affiliated money market fund pursuant to Exemptive Orders issued by the SEC. Deutsche Investment Management Americas Inc. receives a management/administration fee (0.10% annualized effective rate as of December 31, 2011) on the cash collateral invested in the affiliated money fund. The Fund receives compensation for lending its securities either in the form of fees or by earning interest on invested cash collateral net of fees paid to a lending agent, and a portion of the interest that is paid to the borrower of the securities. Either the Fund or the borrower may terminate the loan. There may be risks of delay and costs in recovery of securities or even loss of rights in the collateral should the borrower of the securities fail financially. The Fund is subject to all investment risks associated with the reinvestment of any cash collateral received, including, but not limited to, interest rate, credit and liquidity risk associated with such investments. Foreign Currency Translations: The books and records of the Fund are maintained in United States dollars. Assets and liabilities denominated in foreign currency are translated into United States dollars at the 11:00 a.m. midpoint of the buying and selling spot rates quoted by the Federal Reserve Bank of New York. Purchases and sales of investment securities, income and expenses are reported at the rate of exchange prevailing on the respective dates of such transactions. The portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. At December 31, 2011, the exchange rate was Euro 1.2981 to U.S. $1.00. Contingencies: In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. Taxes: No provision has been made for United States Federal income tax because the Fund intends to meet the requirements of the United States Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income to its shareholders. Additionally, based on the Fund's understanding of the tax rules and rates related to income, gains and transactions for the foreign jurisdictions in which it invests, the Fund will provide for foreign taxes, and where appropriate, deferred foreign taxes. Under the Regulated Investment Company Modernization Act of 2010, net capital losses may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As 23 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2011, the Fund had a net tax basis capital loss carryforward of approximately $5,499,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2017, the expiration date, whichever occurs first. In addition, from November 1, 2011 to December 31, 2011, the Fund elects to defer qualified late year losses of approximately $1,040,000 of net realized long-term capital losses and approximately $1,124,000 of net ordinary losses. As permitted by tax regulations, the Fund intends to elect to defer these losses and treat them as arising in the fiscal year ended December 31, 2012. The Fund has reviewed the tax positions for the open tax years as of December 31, 2011 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Dividends and Distributions to Shareholders: The Fund records dividends and distributions to its shareholders on the ex-dividend date. Income and capital gain distributions are determined in accordance with United States federal income tax regulations, which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to investments in foreign denominated investments, investments in foreign passive investment companies, recognition of certain foreign currency gains (losses) as ordinary income (loss) and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2011, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Capital loss carryforward $ ) Net unrealized appreciation (depreciation) $ In addition, the tax character of distributions paid to share-holders by the Fund is summarized as follows: Years Ended December 31, Distributions from ordinary income* $ $ *For tax purposes, short-term capital gains are considered ordinary income. NOTE 2. MANAGEMENT AND INVESTMENT ADVISORY AGREEMENTS During the reporting period, the Fund had a Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA"). The Fund also had an Investment Advisory Agreement with Deutsche Asset Management International GmbH ("DeAMI"). DIMA and DeAMI are affiliated companies. The Management Agreement provided DIMA with a fee, computed weekly and payable monthly, at the annual rates of 0.65% of the Fund's average weekly net assets up to $100 million, 0.55% of such assets in excess of $100 million and up to $500 million, and 0.50% of such assets in excess of $500 million. The Investment Advisory Agreement provided DeAMI with a fee, computed weekly and payable monthly, at the annual rates of 0.35% of the Fund's average weekly net assets up to $100 million and 0.25% of such assets in excess of $100 million. Accordingly, for the year ended December 31, 2011, the combined fee pursuant to the Management and Investment Advisory Agreements was equivalent to an annual effective rate of 0.87% of the Fund's average daily net assets. Pursuant to the Management Agreement, DIMA was the corporate manager and administrator of the Fund and, subject to the supervision of the Board of Directors and pursuant to recommendations made by DeAMI, determined 24 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) suitable securities for investment by the Fund. DIMA also provided office facilities and certain administrative, clerical and bookkeeping services for the Fund. Pursuant to the Investment Advisory Agreement, DeAMI, in accordance with the Fund's stated investment objectives, policies and restrictions, made recommendations to DIMA with respect to the Fund's investments and, upon instructions given by DIMA as to suitable securities for investment by the Fund, transmitted purchase and sale orders and selected brokers and dealers to execute portfolio transactions on behalf of the Fund. Effective February 1, 2012 the Fund's Investment Advisory Agreement with DeAMI was replaced with a new Investment Advisory Agreement pursuant to which DeAMI assumed the investment advisory function previously performed by DIMA, and the Fund's Management Agreement with DIMA was replaced with an Administration Agreement pursuant to which DIMA continues to provide all of the non-investment advisory services to the Fund that it historically provided pursuant to the Management Agreement. There were no changes to services provided to the Fund, or the total expenses payable by the Fund, as a result of this reorganization of contracts. The new Investment Advisory Agreement provides DeAMI with a fee, computed weekly and payable monthly, at the annual rate of 0.80% of the Fund's average weekly net assets up to $100 million, 0.60% of such assets in excess of $100 million and up to $500 million, and 0.55% of such assets in excess of $500 million. The Administration Agreement provides DIMA with a fee, computed weekly and payable monthly, of 0.20% of the Fund's average weekly net assets. NOTE 3. TRANSACTIONS WITH AFFILIATES DWS Investments Service Company ("DISC"), an affiliate of DIMA, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent and dividend-paying agent paying functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2011, the amount charged to the Fund by DISC aggregated $17,995, of which $4,482 is unpaid. Deutsche Bank AG, the German parent of DIMA and DeAMI, and its affiliates may receive brokerage commissions as a result of executing agency transactions in portfolio securities on behalf of the Fund, that the Board determined were effected in compliance with the Fund's Rule 17e-1 procedures. For the year ended December 31, 2011, Deutsche Bank did not receive brokerage commissions. Certain Officers of the Fund are also officers of either the DIMA or DeAMI. The Fund pays each Director not an "interested person" of DIMA or DeAMI retainer fees plus specified amounts for attended board and committee meetings. The Fund may invest uninvested cash balances in Central Cash Management Fund which is managed by DIMA. The Fund indirectly bears its proportionate share of the expenses of the Central Cash Management Fund. Central Cash Management Fund does not pay DIMA an investment management fee. Central Cash Management Fund seeks a high level of current income consistent with liquidity and the preservation of capital. NOTE 4. PORTFOLIO SECURITIES Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2011, were $54,985,184 and $67,265,442, respectively. NOTE 5. INVESTING IN FOREIGN MARKETS Foreign investments may involve certain considerations and risks as a result of, among others, the possibility of political and economic developments, and the level of governmental supervision and regulation of foreign securities markets. In addition, certain foreign markets may be substantially smaller, less developed, less liquid and more volatile than the major markets of the United States. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. 25 THE NEW GERMANY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2011 (continued) NOTE 6. CAPITAL During the year ended December 31, 2011 and the year ended December 31, 2010, the Fund purchased 638,482 and 802,336 of its shares of common stock on the open market at a total cost of $10,279,327 and $10,269,965, ($16.10 and $12.80 average per share), respectively. The weighted average discount of these purchased shares comparing the purchased price to the net asset value at the time of purchase was 9.13% and 13.13%, respectively. During the year ended December 31, 2011, there were no shares issued for reinvestment. During the year ended December 31, 2010, the Fund issued for dividend reinvestment 123,499 shares. The average discount of these issued shares comparing the issue price to the net asset value at the time of issuance was 16.13%. NOTE 7. TENDER OFFER AND SHARE REPURCHASES On July 20, 2010, the Fund announced that the Board of Directors approved a series of up to four consecutive semiannual tender offers, each for up to 5% of the Fund's outstanding shares at a price equal to 98% of net asset value ("NAV").The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period commenced September 1, 2010 and expired on November 24, 2010. The second measurement period commenced on March 7, 2011 and expired on May 27, 2011. The third measurement period commenced on August 29, 2011 and expired on November 18, 2011. During each of these measurement periods, the Fund's shares traded at an average discount to NAV of less than 10%. Therefore, the Fund was not required to conduct a tender offer. On January 31, 2012, pursuant to the Discount Management Program, the Fund announced that the fourth and final measurement period of the program announced in July 2010 will commence on March 5, 2012 and will expire on May 25, 2012. Also on January 31, 2012, the Fund announced that the Board of Directors approved a new series of up to four, consecutive, semiannual tender offers each for up to 5% of the Fund's outstanding shares at a price equal to 98% of NAV. The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period is expected to be announced in late July 2012. On July 18, 2011 the Fund announced that the Board of Directors approved an extension of the current repurchase authorization permitting the Fund to repurchase up to 900,000 shares, during the period August 1, 2011 through July 31, 2012. The fund repurchased 246,701 shares from August 1, 2011 - December 31, 2011 under this plan. Under the terms of the previous repurchase authorization, the Fund repurchased 615,227 shares, from August 1, 2010 through July 31, 2011 out of an authorized amount of 950,000 shares. Repurchases will be made from time to time when they are believed to be in the best interests of the Fund. Monthly updates concerning the Fund's repurchase program are available on its web site at www.dws-investments.com. NOTE 8. CONCENTRATION OF OWNERSHIP From time to time, the Fund may have a concentration of several shareholder accounts holding a significant percentage of shares outstanding. Investment activities of these shareholders could have a material impact on the Fund. At December 31, 2011, there were two shareholders that held approximately 24% and 13%, respectively, of the outstanding shares of the Fund. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of The New Germany Fund, Inc. In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The New Germany Fund, Inc. (the "Fund") at December 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 21, 2012 27 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan ("Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. A more complete description of the Plan is provided in the Plan brochure available from DWS Investments Service Company, the transfer agent (the "Transfer Agent"), P.O. Box 219066, Kansas City, Missouri 64105 (telephone 1-800-437-6269). Computershare, Inc. (the "Plan Agent") acts as the plan agent under the Plan. A shareholder should read the Plan brochure carefully before enrolling in the Plan. Under the Plan, participating shareholders ("Plan Participants") appoint the Transfer Agent to receive or invest Fund distributions as described below under "Reinvestment of Fund Shares." In addition, Plan Participants may make optional cash purchases through the Transfer Agent as often as once a month as described below under "Voluntary Cash Purchases." There is no charge to Plan Participants for participating in the Plan, although when shares are purchased under the Plan by the Plan Agent on the New York Stock Exchange or otherwise on the open market, each Plan Participant will pay a pro rata share of brokerage commissions incurred in connection with such purchases, as described below under "Reinvestment of Fund Shares" and "Voluntary Cash Purchases." Reinvestment of Fund Shares. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable, at the election of shareholders, either in cash or in Fund shares, or payable only in cash, the Transfer Agent shall automatically elect to receive Fund shares for the account of each Plan Participant. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock equals or is less than the market price per share on the valuation date (the "Market Parity or Premium"), the Transfer Agent shall apply the amount of such dividend or distribution payable to a Plan Participant to the purchase from the Fund of Fund Shares for a Plan Participant's account, except that if the Fund does not offer shares for such purpose because it concludes Securities Act registration would be required and such registration cannot be timely effected or is not otherwise a cost-effective alternative for the Fund, then the Transfer Agent shall follow the procedure described in the next paragraph. The number of additional shares to be credited to a Plan Participant's account shall be determined by dividing the dollar amount of the distribution payable to a Plan Participant by the net asset value per share of the Fund's common stock on the valuation date, or if the net asset value per share is less than 95% of the market price per share on such date, then by 95% of the market price per share. The valuation date will be the payable date for such dividend or distribution. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock exceeds the market price per share on the valuation date (the "Market Discount"), the Plan Agent shall apply the amount of such dividend or distribution payable to a Plan Participant (less a Plan Participant's pro rata share of brokerage commissions incurred with respect to open-market purchases in connection with the reinvestment of such dividend or distribution) to the purchase on the open market of Fund shares for a Plan Participant's account. The valuation date will be the payable date for such dividend or distribution. Such purchases will be made on or shortly after the valuation date and in no event more than 30 days after such date except where temporary curtailment or suspension of purchase is necessary to comply with applicable provisions of federal securities laws. The Transfer Agent or the Plan Agent may aggregate a Plan Participant's purchases with the purchases of other Plan Participants, and the average price (including brokerage commissions) of all shares purchased by the Plan Agent shall be the price per share allocable to each Plan Participant. For all purposes of the Plan, the market price of the Fund's common stock on a payable date shall be the last sales price on the New York Stock Exchange on that date, or, if there is no sale on such Exchange (or, if different, the principal exchange for Fund shares) on that date, then the mean between the closing bid and asked quotations for such stock 28 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) on such Exchange on such date. The net asset value per share of the Fund's common stock on a valuation date shall be as determined by or on behalf of the Fund. The Transfer Agent may hold a Plan Participant's shares acquired pursuant to the Plan, together with the shares of other Plan Participants acquired pursuant to this Plan, in non-certificated form in the name of the Transfer Agent or that of a nominee. The Transfer Agent will forward to each Plan Participant any proxy solicitation material and will vote any shares so held for a Plan Participant only in accordance with the proxy returned by a Plan Participant to the Fund. Upon a Plan Participant's written request, the Transfer Agent will deliver to a Plan Participant, without charge, a certificate or certificates for the full shares held by the Transfer Agent. Voluntary Cash Purchases. Plan Participants have the option of making investments in Fund shares through the Transfer Agent as often as once a month. Plan Participants may invest as little as $100 in any month and may invest up to $36,000 annually through the voluntary cash purchase feature of the Plan. The Plan Agent shall apply such funds (less a Plan Participant's pro rata share of brokerage commissions or other costs, if any) to the purchase on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market of Fund shares for such Plan Participant's account, regardless of whether there is a Market Parity or Premium or a Market Discount. The Plan Agent will purchase shares for Plan Participants on or about the 15th of each month. Cash payments received by the Transfer Agent less than five business days prior to a cash purchase investment date will be held by the Transfer Agent until the next month's investment date. Uninvested funds will not bear interest. Plan Participants may withdraw any voluntary cash payment by written notice received by the Transfer Agent not less than 48 hours before such payment is to be invested. Enrollment and Withdrawal. Both current shareholders and first-time investors in the Fund are eligible to participate in the Plan. Current shareholders my join the Plan by either enrolling their shares with the Transfer Agent or by making an initial cash deposit of at least $250 with the Transfer Agent. First-time investors in the Fund may join the Plan by making an initial cash deposit of at least $250 with the Transfer Agent. In order to become a Plan Participant, shareholders must complete and sign the enrollment form included in the Plan brochure and return it, and, if applicable, an initial cash deposit of at least $250 directly to the Transfer Agent if shares are registered in their name. Shareholders who hold Fund shares in the name of a brokerage firm, bank or other nominee should contact such nominee to arrange for it to participate in the Plan on such shareholder's behalf. If the Plan Participant elects to participate in the Plan by enrolling current shares owned by the Plan Participant with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gain distribution payable after the Transfer Agent receives the Plan Participant's written authorization, provided such authorization is received by the Transfer Agent prior to the record date for such dividend or distribution. If such authorization is received after such record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. If the Plan Participant elects to participate in the Plan by making an initial cash deposit of at least $250 with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gain distribution payable after the Transfer Agent receives the Plan Participant's authorization and deposit, and after the Plan Agent purchases shares for the Plan Participant on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market, provided that the authorization and deposit are received, and the purchases are made by the Plan Agent prior to the record date. If such authorization and deposit are received after the record date, or if the Plan Agent purchases shares for the Plan Participant after the record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. A shareholder's written authorization and 29 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) cash payment must be received by the Transfer Agent at least five business days in advance of the next cash purchase investment date (normally the 15th of every month) in order for the Plan Participant to participate in the voluntary cash purchase feature of the Plan in that month. Plan Participants may withdraw from the Plan without charge by written notice to the Transfer Agent. Plan Participants who choose to withdraw may elect to receive stock certificates representing all of the full shares held by the Transfer Agent on their behalf, or to instruct the Transfer Agent to sell such full shares and distribute the proceeds, net of brokerage commissions, to such withdrawing Plan Participant. Withdrawing Plan Participants will receive a cash adjustment for the market value of any fractional shares held on their behalf at the time of termination. Withdrawal will be effective immediately with respect to distributions with a record date not less than 10 days later than receipt of such written notice by the Transfer Agent. Amendment and Termination of Plan. The Plan may only be amended or supplemented by the Fund or by the Transfer Agent by giving each Plan Participant written notice at least 90 days prior to the effective date of such amendment or supplement, except that such notice period may be shortened when necessary or appropriate in order to comply with applicable law or the rules or policies of the Securities and Exchange Commission or any other regulatory body. The Plan may be terminated by the Fund or by the Transfer Agent by written notice mailed to each Plan Participant. Such termination will be effective with respect to all distributions with a record date at least 90 days after the mailing of such written notice to the Plan Participants. Federal Income Tax Implications of Reinvestment of Fund Shares. Reinvestment of Fund shares does not relieve Plan Participants from any income tax which may be payable on dividends or distributions. For U.S. federal income tax purposes, when the Fund issues shares representing an income dividend or a capital gains dividend, a Participant will include in income the fair market value of the shares received as of the payment date, which will be ordinary dividend income or capital gains, as the case may be. The shares will have a tax basis equal to such fair market value, and the holding period for the shares will begin on the day after the date of distribution. If shares are purchased on the open market by the Plan Agent, a Plan Participant will include in income the amount of the cash payment made. The basis of such shares will be the purchase price of the shares, and the holding period for the shares will begin on the day following the date of purchase. State, local and foreign taxes may also be applicable. 30 PROXY VOTING A description of the Fund's policies and procedures for voting proxies for portfolio securities and information about how the Fund voted proxies related to its portfolio securities during the 12-month period ended June 30 is available on our web site — www.newgermanyfund.com or on the SEC's web site at www.sec.gov. To obtain a written copy of the Fund's policies and procedures without charge, upon request, call us toll free at 1-800-437-6269. 2011 U.S. TAX INFORMATION (unaudited) For federal income tax purposes, the Fund designates approximately $1,983,000, or the maximum amount allowable under tax law, as qualified dividend income SHARES REPURCHASED AND ISSUED The Fund has been purchasing shares of its common stock in the open market. Shares repurchased and shares issued for dividend reinvestment for the past five years are as follows: Fiscal year ended December 31, Shares repurchased — Shares issued for dividend reinvestment — 31 PRIVACY NOTICE FACTS What Does DWS Investments Do With Your Personal Information? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share can include: • Social Security number • Account balances • Purchase and transaction history • Bank account information • Contact information such as mailing address, e-mail address and telephone number How? All financial companies need to share customers' personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers' personal information; the reasons DWS Investments chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does DWS Investments share? Can you limit this sharing? For our everyday business purposes — such as to process your transactions, maintain your account(s), respond to court orders or legal investigations Yes No For our marketing purposes — to offer our products and services to you Yes No For joint marketing with other financial companies No We do not share For our affiliates' everyday business purposes — information about your transactions and experiences No We do not share For our affiliates' everyday business purposes — information about your creditworthiness No We do not share For nonaffiliates to market to you No We do not share Questions?Call (800) 349-4281 or e-mail us at dws-investments.info@dws.com 32 PRIVACY NOTICE (continued) Who we are Who is providing this notice? The New Germany Fund, Inc. What we do How does DWS Investments protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. How does DWS Investments collect my personal information? We collect your personal information, for example. When you • open an account • give us your contact information • provide bank account information for ACH or wire transactions • tell us where to send money • seek advice about your investments Why can't I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates' everyday business purposes — information about your creditworthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial or non-financial companies. Our affiliates include financial companies with the DWS or Deutsche Bank ("DB") name, such as DB AG Frankfurt and DB Alex Brown. Non-affiliates Companies not related by common ownership or control. They can be financial and non-financial companies. Non-affiliates we share with include account service providers; service quality monitoring services; mailing service providers; and verification services to help in the fight against money laundering and fraud. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. • DWS Investments does not jointly market. 33 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL During the reporting period, the Fund's directors unanimously approved the continuance of the management agreement between the Fund and Deutsche Investment Management Americas Inc. ("DIMA") and the investment advisory agreement between the Fund and Deutsche Asset Management International GmbH ("DeAMI") (together called the "agreements") at a meeting held on July 18, 2011. In preparation for the meeting, the directors had requested and evaluated extensive materials from DIMA and DeAMI, including performance and expense information for other investment companies with similar investment objectives derived from data compiled by Lipper Inc. ("Lipper"). Prior to voting, the directors reviewed the proposed continuance of the agreements with management and with experienced counsel who are independent of DIMA and DeAMI and received a memorandum from such counsel discussing the legal standards for their consideration of the proposed continuance. The directors also discussed the proposed continuance in a private session with counsel at which no representatives of DIMA or DeAMI were present. In reaching their determination relating to continuance of the agreements, the directors considered all factors they believed relevant, including the following: 1. information comparing the Fund's performance to other investment companies with similar investment objectives and to an index; 2. the nature, extent and quality of investment and administrative services rendered by DIMA and DeAMI; 3. payments received by DIMA and DeAMI from all sources in respect to the Fund and all investment companies in the Deutsche family of funds; 4. the costs borne by, and profitability of, DIMA and DeAMI and their affiliates in providing services to the Fund and to all investment companies in the Deutsche family of funds; 5. comparative fee and expense data for the Fund and other investment companies with similar investment objectives; 6. the extent to which economies of scale would be realized as the Fund grows and whether fee levels reflect these economies of scale for the benefit of investors; 7. DIMA's and DeAMI's policies and practices regarding allocation of the Fund's portfolio transactions, including the extent, if any, to which DIMA and DeAMI benefit from soft dollar arrangements; 8. the Fund's portfolio turnover rates compared to those of other investment companies with similar investment objectives; 9. fall-out benefits which DIMA, DeAMI and their affiliates receive from their relationships with the Fund; 10. information concerning the programs established by DIMA and DeAMI with respect to compliance, risk management, disclosure and ethics; 11. the professional experience and qualifications of the Fund's portfolio management team and other senior personnel of DIMA and DeAMI; and 12. the terms of the agreements. The directors also considered their knowledge of the nature and quality of the services provided by DIMA and DeAMI to the Fund gained from their experience, where relevant, as directors of the European Equity Fund and the Central Europe and Russia Fund and where relevant other Deutsche funds, their confidence in DIMA's and DeAMI's integrity and competence gained from that experience and DIMA's and DeAMI's responsiveness to concerns raised by them in the past, including DIMA's and DeAMI's willingness to consider and implement organizational and operational changes designed to improve investment results and the services provided to the Fund. In their deliberations, the directors did not identify any particular information that was all-important or controlling, and each director attributed different weights to the various factors. The directors determined that the overall arrangements between the Fund and DIMA, as provided in the management agreement, and between the Fund and DeAMI, as 34 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) provided in the investment advisory agreement, were fair and reasonable in light of the services performed, expenses incurred and such other matters as the directors considered relevant in the exercise of their reasonable judgment. The directors further determined that they were satisfied that the services provided by DIMA and DeAMI to the Fund represented good value for the money payable to them by the Fund. The material factors and conclusions that formed the basis for the directors' reaching their determination to approve the continuance of the agreements (including their determinations that DIMA and DeAMI should continue in those roles for the Fund, and that the fees payable to DIMA and DeAMI pursuant to the agreements are appropriate) were separately discussed by the directors. Nature, Extent and Quality of Services Provided by DIMA and DeAMI The directors noted that, under the management agreement, DIMA acts as the Fund's corporate manager and administrator and, subject to the supervision of the Fund's board of directors and pursuant to recommendations made by DeAMI, determines suitable securities for investment by the Fund. Under the investment advisory agreement, DeAMI, in accordance with the Fund's investment objectives, policies and limitations, makes recommendations with respect to the Fund's investments and, upon instructions given by DIMA as to suitable securities for investment by the Fund, transmits purchase and sale orders and selects brokers and dealers to execute portfolio transactions on the Fund's behalf. Under the management agreement, DIMA also handles the Fund's relationships with shareholders, is responsible for compliance with regulatory and NYSE listing requirements, negotiates arrangements with third party service providers, provides the Fund's directors with relevant reports, prepares the Fund's tax returns and SEC and shareholder reports, calculates dividends and net asset value, oversees payment of the Fund's expenses and maintains books and records. DIMA also provides the Fund with such office facilities and executive and other personnel adequate to perform its services. DIMA pays all of the compensation of the Fund's directors and officers who are interested persons of DIMA. The directors considered the scope and quality of services provided by DIMA and DeAMI under the agreements and noted that the scope of services provided had expanded over time as a result of regulatory and other developments. The directors noted that, for example, DIMA is responsible for maintaining and monitoring its own and the Fund's compliance programs, and these compliance programs have in recent years been refined and enhanced in light of evolving regulatory requirements. The directors also considered the commitment of DIMA and DeAMI to, and the programs established by each with respect to, compliance, risk management, disclosure and ethics. The directors considered the quality of the investment research capabilities of DIMA and DeAMI and the other resources they have dedicated to performing services for the Fund. The quality of administrative and other services, including DIMA's role in coordinating the activities of the Fund's other service providers, also were considered. The directors concluded that, overall, they were satisfied with the nature, extent and quality of services provided (and expected to be provided) to the Fund under the agreements. Costs of Services Provided and Profitability to DIMA and DeAMI At the request of the directors, DIMA provided information concerning the profitability of DIMA's and DeAMI's respective investment advisory and investment company activities and their financial condition based on historical information for 2009 and 2010. The directors reviewed with DIMA assumptions and methods of allocation used by DIMA and DeAMI in preparing Fund specific profitability data. DIMA stated its belief that the methods of allocation used were reasonable, but it noted that there are limitations inherent in allocating costs to multiple individual advisory clients served by an organization such as DIMA and DeAMI where each of the advisory clients draws on, and benefits from, the research and other resources of the Deutsche Bank organization. The directors recognized that it is difficult to make comparisons of profitability from fund management contracts because comparative information is 35 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) not generally publicly available and is affected by numerous factors, including the structure of the particular adviser, the types of funds it manages, its business mix, numerous assumptions regarding allocations and the adviser's capital structure and cost of capital. In considering profitability information, the directors considered the effect of possible fall-out benefits, on DIMA's and DeAMI's expenses, including any affiliated brokerage commissions. The directors noted that neither DIMA nor DeAMI utilize soft dollars to receive third party research from brokers that execute purchases and sales of securities for the Fund, and that they have policies to prohibit consideration of the sale of shares of Deutsche funds when selecting broker dealers to execute portfolio transactions for the Fund or other Deutsche funds. They further noted that DIMA and DeAMI may allocate brokerage to receive research generated by executing brokers. The directors recognized that each of DIMA and DeAMI should, as a general matter, be entitled to earn a reasonable level of profits for the services it provides to the Fund and, based on their review, concluded that DIMA's and DeAMI's levels of profitability from their relationships with the Fund were not excessive. Investment Results In addition to the information received by the directors for the meeting, the directors receive detailed performance information for the Fund at each regular board meeting during the year and also receive monthly performance information. The directors reviewed information showing the Fund's performance compared to that of other investment vehicles compiled by Lipper (a total of 19 funds, (consisting of exchange-traded funds, open-end funds and single-country funds)). The directors also reviewed information showing performance of the Fund's benchmark index, currently the Germany Midcap Market Performance index of 80 stocks. The comparative information showed that the Fund ranked in the top quartile in the one-, three- and five-year periods ending December 31, 2010 and that its investment performance exceeded the median and average for the 10-year period. While the Fund's results were strongly negative in absolute terms in 2008, they were more favorable than those of its benchmark, and the Fund outperformed its benchmark, often by substantial amounts, in seven of the eight years ended 2010. Taking into account these comparisons and the other factors considered, the directors concluded that the Fund's investment results over time were satisfactory. Management and Investment Advisory Fees and Other Expenses The directors considered the management and investment advisory fee rates paid by the Fund to DIMA and DeAMI. The directors recognized that it is difficult to make comparisons of management and advisory fees because there are variations in the services that are included in the fees paid by other funds. The directors also considered the representation by DIMA and DeAMI that they do not manage any institutional accounts that are similar to the Fund, and their review of the reasons that they do not consider institutional fee rates to be relevant to the consideration of appropriate fee rates payable by investment companies such as the Fund. The Fund's expense comparison group consisted of 38 closed end country funds and ETFs and the information showed that the Fund's effective management fee rate for 2010 of 0.874% was below the average and median of the comparison group. The directors noted that the Fund's effective fee rate reflects the effect of breakpoints. The directors also considered the Fund's total expense ratio in comparison to the fees and expenses of funds within the comparison group. The directors recognized that the expense ratio information for the Fund potentially reflected on DIMA's provision of services, as DIMA is responsible for coordinating services provided to the Fund by others. The directors also noted that the Fund's expense ratio was in the lowest quartile of the comparison group. DIMA explained that this difference was principally the result of the Fund's relatively low management and investment advisory fee and the Fund's relatively large asset base. The directors concluded that the Fund's expense ratio was satisfactory. 36 INVESTMENT MANAGEMENT AGREEMENT AND INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) Economies of Scale The directors noted that the Fund's management fee and investment advisory schedules contain breakpoints that reduce the fee rate on assets above specified levels. The directors recognized that breakpoints may be an appropriate way for DIMA and DeAMI to share their economies of scale with some funds that have substantial assets or that may grow materially over the next year. However, they also recognized that there is no direct relationship between the economies of scale realized by funds and those realized by DIMA and DeAMI as assets increase, largely because economies of scale are realized (if at all) by DIMA and DeAMI across a variety of products and services, and not only in respect of a single fund. Having taken these factors into account, the directors concluded that the Fund's breakpoint arrangements were acceptable under the Fund's circumstances. 37 EXECUTIVE OFFICES 345 Park Avenue, New York, NY 10154 ADMINISTRATOR Deutsche Investment Management Americas Inc. INVESTMENT ADVISER Deutsche Asset Management International GmbH CUSTODIAN Brown Brothers Harriman & Co. TRANSFER AGENT DWS Investments Service Company LEGAL COUNSEL Sullivan & Cromwell LLP INDEPENDENT REGISTERED PUBLIC ACOUNTING FIRM PricewaterhouseCoopers LLP DIRECTORS AND OFFICERS CHRISTIAN H. STRENGER Chairman and Director DETLEF BIERBAUM Director RICHARD R. BURT Director JOHN H. CANNON Director RICHARD KARL GOELTZ Director DR. FRANZ WILHELM HOPP Director DR. FRIEDBERT MALT Director ROBERT H. WADSWORTH Director JOACHIM WAGNER Director WERNER WALBRÖL Director W. DOUGLAS BECK, CFA President and Chief Executive Officer PAUL H. SCHUBERT Chief Financial Officer and Treasurer RAINER VERMEHREN Vice President and Lead Portfolio Manager RITA RUBIN Chief Legal Officer ALEXIS KUCHINSKY Chief Compliance Officer JOHN CARUSO Anti-Money Laundering Compliance Officer JOHN MILLETTE Secretary R-025797-1 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan ("Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. Plan participants may invest as little as $100 in any month and may invest up to $36,000 annually. The Plan allows current shareholders who are not already participants in the Plan and first time investors to enroll in the Plan by making an initial cash deposit of at least $250 with the plan agent. Share purchases are combined to receive a beneficial brokerage fee. A brochure is available by writing or telephoning the transfer agent: DWS Investments Service Company th Street 6th Floor Attn: Closed-End Fund Area Kansas City, MO 64105 Tel.: 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.) This report is available to the shareholders of The New Germany Fund, Inc. for their information. This is not a prospectus, circular or representation intended for use in the purchase of shares of the Fund or any securities mentioned in this report. The information contained in the letter to the shareholders, the interview with the lead portfolio manager and the report from the investment adviser and administrator in this report are derived from carefully selected sources believed reasonable. We do not guarantee its accuracy or completeness, and nothing in this report shall be construed to be a representation of such guarantee. Any opinions expressed reflect the current judgment of the author, and do not necessarily reflect the opinion of Deutsche Bank AG or any of its subsidiaries and affiliates. Notice is hereby given in accordance with Section 23(c) of the Investment Company Act of 1940 that the Fund may purchase at market prices from time to time shares of its common stock in the open market. Comparisons between changes in the Fund's net asset value per share and changes in the MSCI-EMUI Index should be considered in light of the Fund's investment policy and objectives, the characteristics and quality of the Fund's investments, the size of the Fund and variations in the foreign currency/dollar exchange rate. Fund Shares are not FDIC-insured and are not deposits or other obligations of or guaranteed by any bank. Fund Shares involve investment risk, including possible loss of principal. For latest net asset value, schedule of the Fund's largest holdings, dividend data and shareholder inquiries, please call 1-800-437-6269 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.) ITEM 2. CODE OF ETHICS As of the end of the period covered by this report, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Principal Executive Officer and Principal Financial Officer. There have been no amendments to, or waivers from, a provision of the code of ethics during the period covered by this report that would require disclosure under Item 2. A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The Fund’s Board of Directors has determined that the Fund has at least one “audit committee financial expert” serving on its audit committee: Mr. John H. Cannon, Mr. Robert H. Wadsworth, Mr. Richard Karl Goeltz and Mr. Joachim Wagner. Each of these audit committee members is “independent,” meaning that he is not an “interested person” of the Fund (as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940) and he does not accept any consulting, advisory, or other compensatory fee from the Fund (except in the capacity as a Board or committee member). An “audit committee financial expert” is not an “expert” for any purpose, including for purposes of Section 11 of the Securities Act of 1933, as a result of being designated as an “audit committee financial expert.” Further, the designation of a person as an “audit committee financial expert” does not mean that the person has any greater duties, obligations, or liability than those imposed on the person without the “audit committee financial expert” designation. Similarly, the designation of a person as an “audit committee financial expert” does not affect the duties, obligations, or liability of any other member of the audit committee or board of directors. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES THE NEW GERMANY FUND, INC. FORM N-CSR DISCLOSURE RE: AUDIT FEES The following table shows the amount of fees that PricewaterhouseCoopers, LLP (“PWC”), the Fund’s independent registered public accounting firm, billed to the Fund during the Fund’s last two fiscal years.The Audit Committee approved in advance all audit services and non-audit services that PWC provided to the Fund. Services that the Fund’s Independent Registered Public Accounting Firm Billed to the Fund Fiscal Year Ended December 31, Audit Fees Billed to Fund Audit-Related Fees Billed to Fund Tax Fees Billed to Fund All Other Fees Billed to Fund $ $
